DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Amendment
In response to the amendment(s) filed on 10/24/22, amended claim(s) 8, 14, and 23, cancelled claim(s) 1-7, and 11, and new claim(s) 24-32 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 25-26 and 30-31 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claim 25, the claim language “wherein the electronic temperature sensor extends at least 1 mm into the artificially-created tissue cavity” appears to be new matter.  The examiner could not find these exact terms in the specification and, although the exact terms used in the claims do not need to be in the specification, the examiner could not find any corollaries either.  The examiner respectfully requests Applicant’s assistance in determining where support may be found or have the subject matter canceled from the claim(s).
For claim 26, the claim language “wherein the electronic temperature sensor extends at least 5 mm into the artificially-created tissue cavity” appears to be new matter.  The examiner could not find these exact terms in the specification and, although the exact terms used in the claims do not need to be in the specification, the examiner could not find any corollaries either.  The examiner respectfully requests Applicant’s assistance in determining where support may be found or have the subject matter canceled from the claim(s).
For claim 27, the claim language “wherein the electronic temperature sensor extends fully across the artificially-created tissue cavity” appears to be new matter.  The examiner could not find these exact terms in the specification and, although the exact terms used in the claims do not need to be in the specification, the examiner could not find any corollaries either.  The examiner respectfully requests Applicant’s assistance in determining where support may be found or have the subject matter canceled from the claim(s).
For claim 28, the claim language “wherein the artificially-created tissue cavity is formed in an earlobe of a wearer and the device is positioned below a concha of the ear” appears to be new matter.  The examiner could not find these exact terms in the specification and, although the exact terms used in the claims do not need to be in the specification, the examiner could not find any corollaries either.  The examiner respectfully requests Applicant’s assistance in determining where support may be found or have the subject matter canceled from the claim(s).
For claim 29, the claim language “wherein the post is non-linear” appears to be new matter.  The examiner could not find these exact terms in the specification and, although the exact terms used in the claims do not need to be in the specification, the examiner could not find any corollaries either.  The examiner respectfully requests Applicant’s assistance in determining where support may be found or have the subject matter canceled from the claim(s).
For claim 30, the claim language “wherein the electronic temperature sensor extends at least 1 mm into the artificially-created tissue cavity” appears to be new matter.  The examiner could not find these exact terms in the specification and, although the exact terms used in the claims do not need to be in the specification, the examiner could not find any corollaries either.  The examiner respectfully requests Applicant’s assistance in determining where support may be found or have the subject matter canceled from the claim(s).
For claim 31, the claim language “wherein the electronic temperature sensor extends at least 5 mm into the artificially-created tissue cavity” appears to be new matter.  The examiner could not find these exact terms in the specification and, although the exact terms used in the claims do not need to be in the specification, the examiner could not find any corollaries either.  The examiner respectfully requests Applicant’s assistance in determining where support may be found or have the subject matter canceled from the claim(s).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 8, 10, 12-13, 24-25, and 27-29 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 8, the claim language “at least a portion of the electronic temperature sensor extending within the artificially-created tissue cavity” is ambiguous.  Specifically, claim 8 is directed to “[a]n earring” and a tissue cavity is not part of an earring.  Therefore, it is unclear what the scope of this claim language is since it incorporates an element that is auxiliary to, and not a part of, the claim.  The claim is examined as meaning that the electronic temperature sensor is configured to extend within the artificially-created tissue cavity.
For claim 24, the claim term “[t]he device” lacks antecedent basis.  The claim is examined as “The earring.”
For claim 24, the claim language “wherein the electronic temperature sensor measures a created cavity temperature within the artificially-created tissue cavity” is ambiguous.  A single claim which claims both an apparatus and method steps is indefinite because the recited limitations is not directed to “an earring,” but instead to a method step of measuring temperature.  See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011).  The claim is being examined as the electronic temperature sensor being configured to measure a created cavity temperature within the artificially-created tissue cavity.
For claim 25, the claim term “[t]he device” lacks antecedent basis.  The claim is examined as “The earring.”
For claim 26, the claim term “[t]he device” lacks antecedent basis.  The claim is examined as “The earring.”
For claim 27, the claim term “[t]he device” lacks antecedent basis.  The claim is examined as “The earring.”
For claim 28, the claim term “[t]he device” lacks antecedent basis.  The claim is examined as “The earring.”
For claim 29, the claim term “[t]he device” lacks antecedent basis.  The claim is examined as “The earring.”
Dependent claim(s) 10, 12-13, 24-25, and 27-29 fail to cure the ambiguity of independent claim 8, thus claim(s) 8, 10, 12-13, 24-25, and 27-29 is/are rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim(s) 8, 10, 12-13, 24-25, and 27-29 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
For claim 8, the claim language “at least a portion of the electronic temperature sensor extending within the artificially-created tissue cavity” encompasses a human organism because a “tissue cavity” is part of a human.  Therefore, for the claim limitation to be met, the human organism must be involved in the claim, but humans, or claim language encompassing humans, are not allowed to be claimed.
Dependent claim(s) 10, 12-13, 24-25, and 27-29 fail to cure the ambiguity of independent claim 8, thus claim(s) 8, 10, 12-13, 24-25, and 27-29 is/are rejected under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8, 10, 12-14, 16-17, 19-20, and 22-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,862,550 to Cook in view of U.S. Patent No. 4,271,457 to Martin.
For claim 8, Cook discloses an earring (Fig. 2) configured to (Examiner’s Note: functional language, i.e., capable of) be inserted into and worn in an artificially-created tissue cavity in tissue bounded by a first hole in the tissue and a second hole in the tissue opposite the first hole (as can be seen in Fig. 2, the dashed oval being the part of the ear that it pierced to create the artificially-created ear tissue cavity), the earring comprising:
a post (17) (Fig. 2) (col. 10, lines 31-32) sized and shaped to be inserted through the artificially-created tissue cavity (as can be seen in Fig. 2), and comprising an electronic temperature sensor (20) (Fig. 2) (col. 10, lines 43-47) configured to (Examiner’s Note: functional language, i.e., capable of) perform temperature measurements (col. 10, lines 48-52), at least a portion of the electronic temperature sensor extending within the artificially-created tissue cavity when the earring is inserted into the tissue cavity (Examiner’s Note: functional language, i.e., capable of) (as can be seen in Fig. 2) (also see col. 10, lines 39-41);
a tag coupled to the post (unlabeled, but as can be seen in Fig. 2) and comprising a wireless transmitter (col. 12, lines 40-49); and
a battery (24) (Fig. 1) (col. 12, lines 23-25) being (a) electrically connected to the wireless transmitter and the electronic temperature sensor (as can be seen in Fig. 2) (col. 12, lines 50-52 and/or col. 13, lines 5-8); and
wherein the wireless transmitter is configured to wirelessly transmit results of the temperature measurements performed by the electronic temperature sensor (col. 12, lines 40-49).
Cook does not expressly disclose that the tag is a stud.
However, Martin teaches a stud (20) (Fig. 1) (col. 2, lines 41).
It would have been obvious to a skilled artisan to modify Cook such that the tag is a stud because changing the shape of Cook’s tag to be a stud is a matter of choice to a skilled artisan absent persuasive evidence that the particular configuration is significant.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
For claim 10, Cook further discloses at least one insulating component (either the elongated component that is cross-hatched to the left of where reference numeral “20” points to in Fig. 2 or the triangular/diamond shaped cross-hatched component that is right of where reference numeral “20” point in Fig. 2) configured to (Examiner’s Note: functional language, i.e., capable of) partially or completely enclose at least one of the first hole and the second hole of the ear tissue cavity (as can be seen in Fig. 2 as either of these components will press against the ear insulating it from the ambient environment).
For claim 12, Cook further discloses a circuit configured to harvest energy from radio waves, Wi-Fi signals, or other signals (col. 12, lines 50-57).
For claim 13, Cook further discloses wherein the electronic temperature sensor is configured to measure intermittently, periodically using specified time intervals, or substantially continuously (col. 8, lines 17-24).
For claim 14, Cook discloses a device (Fig. 2) configured to (Examiner’s Note: functional language, i.e., capable of) be inserted into and worn in an artificially-created tissue cavity in a person’s body tissue (as can be seen in Fig. 2, the dashed oval being the part of the ear that it pierced to create the artificially-created ear tissue cavity), the device comprising:
a post (17) (Fig. 2) (col. 10, lines 31-32) sized and shaped to be inserted through the artificially-created tissue cavity formed in the person’s body (as can be seen in Fig. 2), and comprising an electronic temperature sensor (20) (Fig. 2) (col. 10, lines 43-47) configured to (Examiner’s Note: functional language, i.e., capable of) be at least partially positioned within the artificially-created tissue cavity (as can be seen in Fig. 2) (also see col. 10, lines 39-41) and perform temperature measurements when the post is inserted into the body tissue cavity (col. 10, lines 48-52);
a tag coupled to the post (unlabeled, but as can be seen in Fig. 2) and comprising a wireless transmitter (col. 12, lines 40-49); and
a battery (24) (Fig. 1) (col. 12, lines 23-25) being (a) electrically connected to at least one of the wireless transmitter and the electronic temperature sensor when coupled to the post (col. 12, lines 50-52 and/or col. 13, lines 5-8); and
wherein the battery is configured to supply power to the wireless transmitter and the electronic temperature sensor when the device is being worn by the person (as can be seen in Fig. 2) (col. 12, lines 50-52 and/or col. 13, lines 5-8); and
wherein the wireless transmitter is configured to wirelessly transmit results of the temperature measurements performed by the electronic temperature sensor (col. 12, lines 40-49).
Cook does not expressly disclose that the tag is a stud.
However, Martin teaches a stud (20) (Fig. 1) (col. 2, lines 41).
It would have been obvious to a skilled artisan to modify Cook such that the tag is a stud because changing the shape of Cook’s tag to be a stud is a matter of choice to a skilled artisan absent persuasive evidence that the particular configuration is significant.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
For claim 16, Cook further discloses at least one insulating component (either the elongated component that is cross-hatched to the left of where reference numeral “20” points to in Fig. 2 or the triangular/diamond shaped cross-hatched component that is right of where reference numeral “20” point in Fig. 2) configured to (Examiner’s Note: functional language, i.e., capable of) partially or completely enclose at least one of the first hole and the second hole of the body tissue cavity (as can be seen in Fig. 2 as either of these components will press against the ear insulating it from the ambient environment).
For claim 17, Cook further discloses wherein the device further comprises a closure (15) (Fig. 2).
For claim 19, Cook further discloses a circuit configured to harvest energy from radio waves, Wi-Fi signals, or other signals (col. 12, lines 50-57).
For claim 20, Cook further discloses wherein the electronic temperature sensor is configured to measure a temperature intermittently, periodically using specified time intervals, or substantially continuously (col. 8, lines 17-24).
For claim 22, Cook further discloses an insulating component (15) (Fig. 2) removable disposed on the post (as can be seen in Fig. 2) (col. 10, lines 31-37) and configured to (Examiner’s Note: functional language, i.e., capable of) facilitate control of temperature within the aperture formed in the body of the individual (col. 10, lines 31-37).
For claim 23, Cook further discloses an insulating component (15) (Fig. 2) comprising an aperture sized and shaped to removably received the post (as can be seen in Fig. 2), and configured to be retained on the post by the stud when the device is being worn by the individual (col. 10, lines 31-37).
For claim 24, Cook further discloses wherein the electronic temperature sensor measures a created cavity temperature within the artificially-created tissue cavity (col. 10, lines 48-52).
For claim 25, Cook further discloses wherein the electronic temperature sensor extends at least 1 mm into the artificially-created tissue cavity (Examiner’s Note: this claim language being a further limitation of functional language) (as can be seen in Fig. 2) (also see col. 10, lines 39-41).
For claim 26, Cook further discloses wherein the electronic temperature sensor extends at least 5 mm into the artificially-created tissue cavity (Examiner’s Note: this claim language being a further limitation of functional language) (as can be seen in Fig. 2) (also see col. 10, lines 39-41).
For claim 27, Cook further discloses wherein the electronic temperature sensor extends fully across the artificially-created tissue cavity (Examiner’s Note: this claim language being a further limitation of functional language) (as can be seen in Fig. 2) (also see col. 10, lines 39-41).
For claim 28, Cook further discloses wherein the artificially-created tissue cavity is formed in an earlobe of a wearer and the device is positioned below a concha of the ear (Examiner’s Note: these limitations being further limitations of the “configured to be inserted into and worn in an artificially-created tissue cavity” functional language in claim 8) (as can be seen in Fig. 2).
For claim 29, Cook further discloses wherein the post is non-linear (see the right side of element 17 in Fig. 2, which shows that the element flares out before coming to a point).
For claim 30, Cook further discloses wherein the electronic temperature sensor extends at least 1 mm into the artificially-created tissue cavity (Examiner’s Note: this claim language being a further limitation of functional language) (as can be seen in Fig. 2) (also see col. 10, lines 39-41).
For claim 31, Cook further discloses wherein the electronic temperature sensor extends at least 5 mm into the artificially-created tissue cavity (Examiner’s Note: this claim language being a further limitation of functional language) (as can be seen in Fig. 2) (also see col. 10, lines 39-41).
For claim 32, Cook further discloses wherein the artificially-created tissue cavity is formed in an earlobe of the person and the device is positioned below the external auditory canal of the person (Examiner’s Note: these limitations being further limitations of the “configured to be inserted into and worn in an artificially-created tissue cavity” functional language in claim 8) (as can be seen in Fig. 2).
Response to Arguments
Applicant’s arguments filed 10/24/22 have been fully considered, but are not persuasive.
In response, the portion of the claim language that Applicant argues is being treated as functional language because it describes what the electronic temperature sensor does with respect to a human organism, and the human organism is not part of the earring/device.  Therefore, the inquiry becomes whether Cook is capable of performing the function.  The Office takes the position that Cook is capable of performing the function.  Moreover, Cook expressly disclose that the electronic temperature sensor may be placed anywhere in the tag.  Therefore, the electronic temperature sensor can be placed such that it extends whatever distance is desired into the cavity.  With respect to Applicant’s arguments concerning the teaching away, the temperature sensor is not being modified, therefore how is it a teaching away?  102 rejections cannot teach away, and although the current rejection is not wholly a 102 rejection, the only modified being made is the shape of the tag, not the location of the temperature sensor.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791